Filed 12/9/15 P. v. Reiber CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C076539

         v.                                                                      (Super. Ct. No. 13F00021)

THOMAS R. REIBER,

                   Defendant and Appellant.


         Appointed counsel for defendant Thomas R. Reiber has asked this court to review
the record to determine whether there exist any arguable issues on appeal. (People v.
Wende (1979) 25 Cal. 3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
                                                  BACKGROUND
         On December 28, 2012, “in the middle of the night,” defendant attempted to evade
law enforcement officers by driving a motor vehicle in excess of 100 miles per hour on
the freeway, with the vehicle’s lights turned off. Defendant “ran red lights [and] a stop



                                                             1
sign” before exiting the freeway and colliding with another motor vehicle. Defendant
then drove the vehicle into “a brushy area,” got out of the vehicle, and attempted to flee
on foot.
         The People later charged defendant with felony evading a peace officer (Veh.
Code, § 2800.2, subd. (a)), misdemeanor hit and run (Veh. Code, § 20002, subd. (a)), and
resisting a peace officer (Pen. Code, § 148, subd. (a)(1)). The People also alleged
defendant was twice previously convicted of strike offenses and previously served seven
prison terms, as described in Penal Code, section 667.5, subdivision (b). Defendant
pleaded no contest to the charges.
         The trial court denied defendant’s motion to strike his prior strike convictions.
The court then sentenced defendant to serve an aggregate term of nine years eight months
in state prison. The court ordered defendant to pay various fines and fees, and awarded
him 716 days of custody credit. Defendant appeals without a certificate of probable
cause.
                                        DISCUSSION
         Counsel filed an opening brief setting forth the facts of the case and requests that
we review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant.
         Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                        DISPOSITION


         The judgment is affirmed.




                                               2
                                      /s/
                           HOCH, J.



We concur:



         /s/
BLEASE, Acting P. J.



             /s/
BUTZ, J.




                       3